Title: To John Adams from Jan Willink, 2 July 1792
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Dear Sir
Amsterdam 2 July 1792

We have received your Excellency’s favor of 20 Apr. inclosing
22 coupons 50ƒ11002040    8001900
for whch: we credit yr: Acct in consequence of yr: desire we have purchased 2 Obl: on the United States of the of 1 June at 4 pCt.
ƒ2000 ƒ2000add 1/m intrest due6:13ƒ2006:13:

for whch: we charge yr / acct: the ballance due with this surplus we shall find by the first coupons.
in case you had occasion for Money the best means should be to send us yr. Obligations to dispose the Same, when you could draw the amount, a private Loan could not be obtained at so low an intrest at 4 pCt. and occasions too much expence and as the American houses are very mild in charging commns: this incumbrance should be too heavy for yr: Excelly for Which reason we cannot recommend this Method On the Other hand we can remit the money in dlls: When you want to Calculate on 1/2 pCt or 1 pCt frieght as can be agreed, and the premium of insurance for the Season.
We are happy to receive of Mr. Hamilton Letters in whch. he expresses his full Satisfaction on our management and our endeavours Shall never be Wanting to deserve the continuance.
We have the honor to be with great / esteem & Regard. / Dear Sir / Your Excellencies Most / Obedient Humble Servants
Wilhem & Jan Willink